          Case 2:19-cv-01425-AB Document 12 Filed 06/11/19 Page 1 of 4



MENNIES & PALMER, LLC
BY: RICHARD J. MENNIES, ESQUIRE
RYAN A. PALMER, ESQUIRE
IDENTIFICATION NO. 43966/202326                             ATTORNEY FOR DEFENDANT
10 EAST 6TH AVENUE
CONSHOHOCKEN, PA 19428
610-490-8001

                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 Paulette Jones                                       :
                                                      :
         vs.                                          :   NO: 19-cv-01425
                                                      :
 Amica Mutual Insurance Company                       :


               DEFENDANT AMICA MUTUAL INSURANCE COMPANY’S
                      INITIAL RULE 26(A) DISCLOSURES

       AND NOW COMES Defendant, Amica Mutual Insurance Company, by and through its

attorneys, Mennies & Palmer, LLC, pursuant to Federal Rule of Civil Procedure 26(a), hereby

provides the following initial disclosures:

                                          OBJECTIONS

       Defendant Amica Mutual Insurance Company hereby objects to the disclosure of any

privileged or confidential information protected by the attorney-client privilege or the attorney

work product doctrine. Defendant further objects to the discovery of irrelevant information, or

any other form of discovery prohibited by the Federal Rules of Civil Procedure.

       These Disclosures are made subject to the above objections, and are based upon

information presently available to Defendant. Defendant reserves the right to supplement or

amend these Disclosures as discovery develops up to and including the time of trial.
             Case 2:19-cv-01425-AB Document 12 Filed 06/11/19 Page 2 of 4



A.      THE NAME, ADDRESS AND TELEPHONE NUMBER OF EACH INDIVIDUAL
        LIKELY TO HAVE DISCOVERABLE INFORMATION.

     1. Plaintiff - Paulette Jones, 1024 Belvoir Road, Plymouth Meeting, PA 19462.

     2. Sean P. Murtha, 1636 Devon Court, Yardley, PA 19067.

     3. Police Officers from the Plymouth Township Police Department.

     4. A representative and/or representatives of Amica Mutual Insurance Company, 100 Amica
        Way, Lincoln, Rhode Island 02865.

     5. Plaintiff’s medical providers (and/or experts).

     6. Any and all individuals identified by Plaintiff.

     7. Defendant reserves the right to supplement this list in accordance with the Federal Rules
        of Civil Procedure and any Orders of this Court.


B.      DESCRIPTION BY CATEGORY AND LOCATION OF DOCUMENTS AND
        THINGS IN THE POSSESSION OF DEFENDANT THAT DEFENDANT MAY
        USE TO SUPPORT ITS CLAIMS OR DEFENSES

        1.      Police Crash Reporting Form; dated 12/9/14.

        2.      Medical records for Plaintiff Paulette Jones.

        3.      Vehicle photographs.

        4.      Non-privileged Records of Amica Mutual Insurance Company.

        5.      Documents and tangible items identified within Defendant’s Initial Disclosures.

        6.      Documents and tangible items identified within Plaintiff’s Initial Disclosures.

        7.      Documents and tangible items produced by Plaintiff and/or Defendant during the
                course of litigation.

        8.      Defendant reserves the right to supplement this list in accordance with the Federal
                Rules of Civil Procedure and any Orders of this Court.




                                                  2
         Case 2:19-cv-01425-AB Document 12 Filed 06/11/19 Page 3 of 4



C.    COMPUTATION OF ANY CATEGORY OF DAMAGES CLAIMED BY THE
      DISCLOSING PARTY

      Not applicable as to Defendant. Without adoption or admission, see Plaintiff’s Initial
      Disclosures.

D.    THE EXISTENCE AND CONTENT OF ANY INSURANCE AGREEMENT

      Defendant is Amica Mutual Insurance Company. The subject lawsuit pertains to a motor
      vehicle accident regarding insurance coverage and related claim for under-insured
      motorist (UIM) benefits pursuant to policy No. 950437-20SN, and claim No.
      6001989980.


                                            MENNIES & PALMER, LLC

                                            BY: /s/ Richard J. Mennies
                                            RICHARD J. MENNIES, ESQUIRE
                                            RYAN A. PALMER, ESQUIRE
                                            Validation of Signature Code RM1252
                                            10 East 6th Avenue, Suite 300
                                            Conshohocken, PA 19428
                                            610-490-8001
                                            rmennies@menniespalmer.com
                                            rpalmer@menniespalmer.com

Dated: June 11, 2019




                                               3
          Case 2:19-cv-01425-AB Document 12 Filed 06/11/19 Page 4 of 4



MENNIES & PALMER, LLC
BY: RICHARD J. MENNIES, ESQUIRE
RYAN A. PALMER, ESQUIRE
IDENTIFICATION NO. 43966/202326                             ATTORNEY FOR DEFENDANT
10 EAST 6TH AVENUE
CONSHOHOCKEN, PA 19428
610-490-8001

                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________
                                          :
 Paulette Jones                           :
                                          : NO: 19-cv-01425 - ABB
         vs.                              :
                                          :
 Amica Mutual Insurance Company
 ______________________________________

                                CERTIFICATE OF SERVICE

       I, Richard J. Mennies, Esquire, hereby certify that I served a true and correct copy of

Defendant Amica Mutual Insurance Company’s Initial Rule 26(a) Disclosures via electronic mail

upon the following:

Jay Fulmer, Esquire
Law Offices of Jay Fulmer
8 Penn Center
1628 JFK Boulevard, Ste. 1000
Philadelphia, PA 19103
Jay.fulmer@gmail.com



                                              /s/ Richard J. Mennies
                                             RICHARD J. MENNIES, ESQUIRE

Dated: June 11, 2019




                                                4
